UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ELISABETH AYTENFSU,
Petitioner,

v.
                                                                        No. 98-1966
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-687-720)

Submitted: February 23, 1999

Decided: March 18, 1999

Before WIDENER and ERVIN, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Allan Ebert, Washington, D.C., for Petitioner. Frank W. Hunger,
Assistant Attorney General, John J. Andre, Senior Litigation Counsel,
Terri J. Scadron, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Elisabeth Aytenfsu petitions for review of a final order of the
Board of Immigration Appeals (Board) denying her application for
asylum and withholding of deportation. Because substantial evidence
supports the Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General to confer asylum on any refugee. See 8 U.S.C.A. § 1158(a)
(West Supp. 1998). The Act defines a refugee as a person unwilling
or unable to return to her native country "because of persecution or
a well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or political opin-
ion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998); see M.A. v.
INS, 899 F.2d 304, 307 (4th Cir. 1990) (en banc).

The well-founded fear of persecution standard contains both a sub-
jective and an objective component. An applicant may satisfy the sub-
jective element by presenting "`candid, credible, and sincere
testimony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992) (citation omit-
ted); see Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objec-
tive element requires a showing of specific, concrete facts that would
lead a reasonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

We must uphold the Board's determination that Aytenfsu is not eli-
gible for asylum if the determination is "supported by reasonable,
substantial, and probative evidence on the record considered as a
whole." 8 U.S.C. § 1105a(a)(4) (1994).* We accord the Board all pos-
_________________________________________________________________
*We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L.

                    2
sible deference. See Huaman-Cornelio, 979 F.2d at 999. The decision
may be "reversed only if the evidence presented by [Aytenfsu] was
such that a reasonable factfinder would have to conclude that the req-
uisite fear of persecution existed." INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

Aytenfsu, who entered the United States in December 1992 under
a student visa, disagrees with the Board's finding that she failed to
establish past persecution or a well-founded fear of future persecution
in her home country based on her political opinion or social group.
Our review reveals, however, that substantial evidence supports the
Board's finding that Aytenfsu did not satisfy her statutory burden.

Evidence established that Aytenfsu, a native and citizen of Ethiopia
and an ethnic Amhara, entered the United States at the age of sixteen
for the purpose of attending college in Maryland. Her student visa
listed her continued enrollment in college as a requirement for her
remaining in this country. Although Aytenfsu applied to the Immigra-
tion and Naturalization Service (INS) for asylum in 1993, she stopped
attending school in May 1995. She concedes her deportability for not
having complied with the conditions of her nonimmigrant status.
However, she seeks asylum based on her fear of persecution on her
proposed return to Ethiopia. This fear of persecution, in turn, is based
upon Aytenfsu's alleged affiliation with a series of political organiza-
tions that have been disfavored by recent Ethiopian governments. She
also claims that her father was subjected to two arrests by members
of former Ethiopian governments and that two of her cousins were
killed because of their ethnicity or political beliefs.

In January 1997 an immigration judge held a hearing and con-
cluded that Aytenfsu failed to show a past history or present threat of
persecution based on her ethnicity or political beliefs. Her specific
claims of political activity were either non-credible or lacked suffi-
cient force to raise a presumption that Aytenfsu was a known political
_________________________________________________________________
No. 104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because
this case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                    3
activist either in the United States or Ethiopia. The immigration judge
found that Aytenfsu gave "no detailed testimony regarding her back-
ground in the [United Democratic Nationals Party]." Specifically, he
noted that she could not even recite the motto of the organization
which she had earlier testified was the whole "thrust of the organiza-
tion." (A.R. at 27). In regard to her membership with the Coalition of
Ethiopian Democratic Forces (COEDF), the immigration judge deter-
mined that Aytenfsu was only tangentially involved in the organiza-
tion, and furthermore, he noted that Aytenfsu's own statements
indicate that COEDF members have successfully returned to Ethiopia.
The immigration judge also found her affiliation with the All Amhara
People's Organization to be minor in nature. Aytenfsu admitted to
attending only those meetings open to the general public and could
not recall having attended a meeting in the year preceding the hearing.
Finally, the immigration judge indicated that Aytenfsu's father and
three brothers remain in Ethiopia and have not suffered persecution
from the current government.

Aytenfsu challenges the immigration judge's findings and the
Board's review holding that her account of threatened political perse-
cution by the current government of Ethiopia lacks credibility. As a
threshold matter, our review is limited to the decision of the Board.
See Huaman-Cornelio, 979 F.2d at 999. The Board found Aytenfsu
lacked credibility because her testimony contained material inconsis-
tencies and she failed to provide adequate corroborating evidence
where it would otherwise be expected. This credibility determination
is entitled to "substantial deference." Figeroa, 886 F.2d at 78. While
Aytenfsu asserts that the immigration judge's decision is "preposter-
ous" and that the "Board's decision was made without fully opening
the file," we disagree. Her claims notwithstanding, Aytenfsu simply
failed to show that she was likely to be subject to persecution upon
her return to Ethiopia. Accordingly, we find that substantial evidence
supports the Board's finding that Aytenfsu's claim lacked credibility
and that she was therefore ineligible for the requested relief.

Because Aytenfsu has not established eligibility for asylum, she
cannot meet the higher standard for withholding of deportation. See
INS v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). We accord-
ingly affirm the Board's order. We dispense with oral argument
because the facts and legal contentions are adequately presented in the

                    4
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    5